[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                             JUDGMENT ENTRY                              NUNC PRO TUNC
It is hereby ordered that the Decision and Judgment Entry previously issued herein be amended, nunc pro tunc, so that footnote #2 on the first page refers to R.C. 2151.353(B).
The remainder of the Decision and Judgment Entry shall remain as originally released on September 29, 1999.
All Judges Concur in this Nunc Pro Tunc Entry.
For the Court
                                    By: ________________________ William H. Harsha, Judge